04/21/2020



                                                                                   Case Number: DA 20-0105




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Cause No. DA 20-0105

NATHAN G. JUDD,                            )
                                           )
       Appellant/Defendant and Counter )
                                 Plaintiff )
                                           )
  vs.                                      )
                                           )
MUFFIE B. MURRAY and W.                    )       GRANT OF EXTENSION
STEPHEN MURRAY, HELD                       )
FAMILY TRUST, and WILLIAM A.               )
SARRAZIN,                                  )
                                           )
Appellees/Plaintiffs and Counter           )
Defendants.                                )
                          *****************
      Pursuant to authority granted under Rule 26(1), M.R. App. P., Appellant is

given an extension of time until May 25, 2020, to prepare, file and serve the

Appellant’s brief.

      DATED this ____ day of April, 2020.


                                ____________________________
                                BOWEN GREENWOOD
                                Clerk of the Supreme Court

                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             April 21 2020